ORDER

PER CURIAM.
Lonnie Lockhart (“Defendant”) appeals the denial of his Rule 29.15 motion for *484post-conviction relief after being convicted of one count of first-degree murder, one count of first-degree assault, and two counts of armed criminal action. Defendant asserts the trial court erred in denying an evidentiary hearing and in overruling his motion because the evidence was insufficient to support convictions on the count of assault and the concomitant count of armed criminal action and furthermore, that his appellate counsel was ineffective for failing to raise this issue on the direct appeal. Defendant also argues the trial court erred in denying an evidentiary hearing and overruling his motion because appellate counsel was ineffective for failing to raise on appeal the issue of whether a state witness’s prior statement should have been presented to the jury.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).